December 16, 2011

Mr. Thomas M. Michel
Griffith, Jay & Michel, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110-1732

Mr. Charles Bruce Walker
Fulbright & Jaworski L.L.P.
1301 Mckinney St., Ste. 5100
Houston, TX 77010-3095

Mr. Edward J. Murphy
Beirne, Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., Suite 2500
Houston, TX 77056-3000
Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589

Mr. David E. Keltner
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102

RE:   Case Number:  10-0141
      Court of Appeals Number:  02-06-00443-CV
      Trial Court Number:  04820728804

Style:      VERNON F. MINTON
      v.
      JERRY W. GUNN, INDIVIDUALLY, WILLIAMS SQUIRE & WREN, L.L.P., JAMES E.
      WREN, INDIVIDUALLY, SLUSSER & FROST, L.L.P., WILLIAM C. SLUSSER,
      INDIVIDUALLY, SLUSSER WILSON & PARTRIDGE, L.L.P., AND MICHAEL E.
      WILSON, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Hecht not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Debra Spisak  |
|   |Mr. Thomas A.     |
|   |Wilder            |
|   |Mr. Joseph D.     |
|   |Jamail            |
|   |Mr. William Fred  |
|   |Hagans            |